*1820Memorandum: Respondent mother appeals from an order revoking a suspended judgment and terminating her parental rights with respect to her son on the ground of permanent neglect. Contrary to the mother’s contention, petitioner established by a preponderance of the evidence that the mother violated several conditions of the suspended judgment and that termination of her parental rights was in the best interests of the child (see Matter of Dennis A., 64 AD3d 1191, 1192 [2009]; Matter of Male M., 46 AD3d 471 [2007]; Matter of Aaron S., 15 AD3d 585 [2005]). Present — Smith, J.B, Fahey, Garni and Green, JJ.